Beck, J.
In our opinion the decision of the District Court is erroneous, for the simple and obvious reason that, as a man cannot perform five days’ service in one day, the law will not allow compensation for five days’ service claimed to have been done in one day. The law cannot overcome physical impossibilities; it cannot make five days out of one. It will not do that which is equally impossible in morals, namely, bestow five days’ compensation for one rendered. But if the statute requires us to accept the fiction that plaintiff did perform five days’ service in one day, he is, under the liberality of such fiction, entitled to his claim.
Code, § 381é, provides: “ Witnesses in any court of record shall receive for each day’s attendance one dollar and twenty-five cents. * * * Mileage for actual travel per mile each way, five cents.”
The compensation here provided for is for service; that service is the attendance required. If the witness gives one day’s attendance in one case, it is just as impossible for him to do more, give attendance in other cases, as it is for a laborer to do a full day’s work for each of five employers in one day. The witness is paid for his attendance — his being present in court. The compensation is received by the day, and when paid for a full day’s attendance, the witness can claim no more, for he has earned no more. The language of the statute is explicit. The witness is to be paid for “each day’s attendance,” not for each day in each case. It means that he shall *663be paid for one day’s attendance tbe fee named. Nothing-can be plainer. s
Meffert v. The Dubuque & R. R. Co., 34 Iowa, 430, is a similar decision under a different statute. It was decided upon the statute and rule of court. There is nothing found in that decision inconsistent with the conclusion we reach in this case.
We will certainly not open the door to constructive compensation for services rendered to the public; nor will we, by construction of a statute, require an unsuccessful party to a lawsuit to pay for services never rendered. The claim of plaintiff can only be supported upon a liberal construction of the statute. We adopt the obvious meaning of its language, In our opinion defendant is entitled to compensation for each separate day of his actual attendance, at the rate prescribed by law, and mileage in the same way. The number of cases in which he may be required, by subpcena, to give testimony, does not increase his compensation. The judgment of the-District Court is
Reversed.